                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


WILLIAM CISCO,                             JUDGMENT IN A CIVIL CASE

      Petitioner,

vs.


UNITED STATES OF AMERICA,                  CASE NO: 19-1096-STA-jay

      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Dismissing § 2255 Petition and Directing Clerk to Close Case
entered on M a y 2 2 , 2019, the Petition is hereby DISMISSED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/22/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
